     Case: 1:16-cv-11223 Document #: 423 Filed: 12/20/19 Page 1 of 3 PageID #:11259




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CS WANG & ASSOCIATE, et al.,                          )
                                                      )
                               Plaintiffs,            )       Case No. 1:16-cv-11223
                                                      )
v.                                                    )       Hon. Rebecca R. Pallmeyer
                                                      )
WELLS FARGO BANK, N.A., et al.,                       )
                                                      )
                               Defendants.            )


     STIPULATION OF VOLUNTARY DISMISSAL OF THIRD-PARTY PLAINTIFFS
         FIFTH THIRD BANK, NATIONAL ASSOCIATION’S, VANTIV, INC.’S
      AND NATIONAL PROCESSING COMPANY’S THIRD-PARTY COMPLAINT
        AGAINST BRIAN BENTLEY AND ADAM BENTLEY WITH PREJUDICE

         Third-Party Plaintiffs Fifth Third Bank, National Association, Vantiv, Inc. (n/k/a

Worldpay, Inc.) and National Processing Company (n/k/a Worldpay ISO, Inc.) (together, “Third-

Party Plaintiffs”) and Third-Party Defendants Brian Bentley and Adam Bentley (together, “Third-

Party Defendants”), through undersigned counsel, hereby stipulate and agree as follows:

1.       Third-Party Plaintiffs hereby stipulate and agree to dismiss, with prejudice, any and all

claims included in their Third-Party Complaint [315] against Third-Party Defendants Brian

Bentley and Adam Bentley.

2.       Third-Party Defendants Brian Bentley and Adam Bentley agree to submit to the

jurisdiction of the United States District Court for the Northern District of Illinois for purposes of

any subpoenas issued by Third-Party Plaintiffs in connection with the case captioned above. This

acceptance of jurisdiction includes, but is not limited to, Third-Party Defendants’ agreement to

produce documents and attend depositions, hearings, or trials in the above-captioned matter

pursuant to any properly issued subpoena served by Third-Party Plaintiffs, in accordance with the
     Case: 1:16-cv-11223 Document #: 423 Filed: 12/20/19 Page 2 of 3 PageID #:11260




Federal Rules of Civil Procedure. In the event the Third-Party Defendants are subpoenaed to testify

at trial in the Northern District of Illinois, they agree to cooperate with respect to the scheduling

of their trial testimony and to appear in the Northern District of Illinois to give such testimony.

The Third-Party Defendants further agree that service of any subpoenas issued by Third-Party

Plaintiffs may be obtained by serving attorney Jess Krannich, whose current business address is

Manning Curtis Bradshaw & Bednar, PLLC, 136 E South Temple Suite 1300, Salt Lake City, Utah

84111.

3.       This stipulation does not affect any of Third-Party Plaintiffs’ claims against Third- Party

Defendants International Payment Services, LLC or Andrew Bentley.

4.       All parties to this stipulation shall bear their own costs, expenses, and fees.




 Dated: December 20, 2019                               BAKER & HOSTETLER LLP

                                                        By: /s/ George J. Tzanetopoulos
                                                        One of Third-Party Plaintiffs’ Attorneys


Dated: December 20, 2019                                MANNING CURTIS BRADSHAW &
                                                        BEDNAR, PLLC

                                                        By:    /s/ Jess Krannich
                                                        Attorney for Defendants International
                                                        Payment Services, LLC, Brian Bentley,
                                                        Adam Bentley and Andrew Bentley




                                                   2
  Case: 1:16-cv-11223 Document #: 423 Filed: 12/20/19 Page 3 of 3 PageID #:11261




                                 CERTIFICATE OF SERVICE

       I, George J. Tzanetopoulos, hereby certify that on December 20, 2019, I electronically

filed the foregoing with the Clerk of Court using the CM/ECF system which will send

notification of such filing to counsel of record.



                                               /s/ George J. Tzanetopoulos
                                               George J. Tzanetopoulos
